DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/528,430. Claims 1-10 are currently pending.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring or hydraulic device of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The abstract of the disclosure is objected to because it is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation “the guide rope” in lines 1-2, line 3, and line 6. It is unclear to which of the “guide ropes” introduced in claim 1 this limitation is referring.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhu et al. (US 9272881 B2).
	Regarding claim 1, Zhu et al. disclose:
An elevator system (figure 2), comprising guide rails (steel rope guide rails 3-2, figure 2) located in an elevator hoistway (shown in figure 2) and a running device (elevator car 4, figure 2) adapted to reciprocate along the guide rails, 
	wherein the guide rails are tensioned guide ropes (tensioned via guide rail tensioner 3-1, figure 2).  
	Regarding claim 2, Zhu et al. further disclose:
wherein the running device is a car and/or a counterweight (elevator car 4, figure 2).  
	Regarding claim 3, Zhu et al. further disclose:
wherein a running direction of the running device is a vertical direction or has an inclination angle of smaller than 15 degrees relative to the vertical direction (see figure 2, the running direction of the car 4 is vertical).  
	Regarding claim 4, Zhu et al. further disclose:
wherein the guide ropes (3-2) are steel wire ropes or carbon fiber ropes (guide rails 3-2 are steel ropes).  
	Regarding claim 6, Zhu et al. further disclose:
wherein a top end of the guide rope is connected to a top wall (upper platform A, figure 2) of the hoistway through a first end-connection device (guide rail tensioner 3-1, figure 2), a bottom end of the guide rope is connected to a pit (lower platform B, figure 2) of the hoistway through a second end-connection device (guide rail connector 3-4, figure 2), and at least one of the first end-connection device and the second end-connection device is an end-connection device capable of adjusting a tensioning degree of the guide rope (guide rail tensioner 3-1 adjusts the tension of the guide rope).  
	Regarding claim 8, Zhu et al. further disclose:
wherein guide shoes (guide rail guiding sleeves 3-3, figure 2) are installed at the running device (car 4), guide portions of the guide shoes have guide holes (“a plurality of flexible guide rail guiding sleeves 3-3 for fixing the composite elevator car and vertically passed through by the steel rope guide rails 3-2.” Column 5, lines 9-11), and the guide holes are sleeved over the guide ropes.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9272881 B2) in view of Halberg et al. (US 20190177988 A1).
	Regarding claim 5, Zhu et al. teach:
The elevator system according to claim 1.
	Zhu et al. do not teach:
wherein the guide ropes have a diameter between 10mm and 30mm.  
	However, Halberg et al. teach:
An elevator system with guide ropes,
wherein the guide ropes have a diameter between 10mm and 30mm (paragraph [0062], “The anchor cables 84, 88 may be, e.g. 9/16” in diameter.” Lines 15-16).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the guide ropes of Zhu et al. to be 9/16” (approximately 14.3 mm) as taught by Halberg et al. as an engineering design choice to optimize the cost, weight, and strength factors in the elevator system. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9272881 B2) in view of Azurmendi Inchausti (WO 2012052583 A1).
	Regarding claim 7, Zhu et al. teach: 
The elevator system according to claim 6, wherein the end-connection device capable of adjusting the tensioning degree of the guide rope is a rope fastening (guide rail tensioner 3-1 fastens the rope), and the rope fastening tightens the guide rope through a spring or a hydraulic device (column 5, lines 12-14, “guide rail tensioner 3-1 comprises a rope gripper and a hydraulic cylinder”).  
	Zhu et al. do not teach:
The rope fastening is connected to the pit.
	However, Azurmendi Inchausti teaches:
An elevator system with guide ropes and a tensioning device that is connected to the pit (page 2, lines 24-25 of the machine translation, “The lower end joints of both cables with the lower frame are provided with tensioners to provide the cables with the proper tension.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the rope tensioning mechanisms in the pit of the hoistway in the elevator system taught by Zhu et al. as taught by Azurmendi Inchausti to save space in the top of the hoistway. In the elevator system of Zhu et al. there are multiple components above the top wall in the area of the hoisting machine. Moving the tensioning mechanisms for the guide ropes to the pit allows for easier access for maintenance workers to repair or maintain the hoisting machine and other components. 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9272881 B2) in view of Brickell et al. (US 20110214949 A1).
	Regarding claim 9, Zhu et al. teaches:
The elevator system according to claim 8.
	Zhu et al. does not teach:
wherein the guide portion of the guide shoe has two semicircular halves, and the two semicircular halves are spliced to form the guide hole.  
	However, Brickell et al. teach:
wherein the guide portion (channel 52, figure 7A) of the guide shoe has two semicircular halves (semicircular halves shown on each half plate 20, 21, figure 7B), and the two semicircular halves are spliced to form the guide hole (as shown in figure 7A).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to splice together two pieces to form the guide shoe as taught by Brickell et al. in the elevator system of Zhu et al. so the guide shoes can be placed and/or replaced without loosening the guide ropes.  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 9272881 B2) in view of Brickell et al. (US 20110214949 A1) as applied to claim 9 above, and further in view of Det et al. (US 20150239710 A1).
	Regarding claim 10, Zhu et al. and Brickell et al. teach:
The elevator system according to claim 9.
	Zhu et al. and Brickell et al. do not teach:
wherein the two semicircular halves each have a shoe liner, and after the two semicircular halves are spliced, the shoe liner is located at an inner circumference of the guide hole.
	However, Det et al. teach:
An elevator system with guide shoes (sliding guide shoe 16, figure 2) having a shoe liner (liner 36, figure 2).
	And the combination of Zhu et al., Brickell et al., and Det et al. teach:
and after the two semicircular halves (halves of channel 52, Brickell et al.) are spliced, the shoe liner (liner 36, Det et al.) is located at an inner circumference of the guide hole (a shoe liner on the guide shoe of Brickell et al. would be at the inner circumference of the guide hole).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to line the interior of the guide hole of Brickell et al. with a low friction liner as taught by Det et al. to prevent heat generation and lower resistance on the guide shoe during operation of the elevator.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-1978273-A is cited to show an elevator system with tensioned guide ropes and guide mechanisms. US-6193016-B1, US-20200062546-A1, and US-20180362301-A1 are cited to show elevators guided along ropes with fasteners in the pit and top of the hoistway. US-20190276276-A1 is cited to show an elevator system with a cable extending the length of the hoistway.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654